SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2010 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-3978 UNICO AMERICAN CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 95-2583928 (State or Other Jurisdiction of (I.R.S. Employee Incorporation or Organization) Identification No.) 23251 Mulholland Drive,Woodland Hills, California 91364 (Address of Principal Executive Offices) (Zip Code) (818) 591-9800 (Registrant's Telephone Number, Including Area Code) No Change (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 12, 2010 Common Stock, $0 Par value per share 1 of 22 PART 1 - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30 December 31 (Unaudited) ASSETS Investments Available for sale: Fixed maturities, at fair value (amortized cost: September 30, 2010 $119,152,401; December 31, 2009 $128,440,695) $ $ Short-term investments, at cost Total Investments Cash Accrued investment income Premiums and notes receivable, net Reinsurance recoverable: Paid losses and loss adjustment expenses Unpaid losses and loss adjustment expenses Deferred policy acquisition costs Property and equipment (net of accumulated depreciation) Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Unpaid losses and loss adjustment expenses $ $ Unearned premiums Advance premium and premium deposits Accrued expenses and other liabilities 5,362,437 Total Liabilities $ $ STOCKHOLDERS'EQUITY Common stock, no par – authorized 10,000,000 shares; issued and outstanding shares 5,317,054 at September 30, 2010, and 5,306,204 at December 31, 2009 $ $ Accumulated other comprehensive income Retained earnings Total Stockholders’ Equity $ $ Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements. 2 of 22 UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30 September 30 REVENUES Insurance Company Revenues Premium earned $ Premium ceded Net premium earned Investment income Other income Total Insurance Company Revenues Other Revenues from Insurance Operations Gross commissions and fees Investment income 35 Finance charges and fees earned Other income Total Revenues EXPENSES Losses and loss adjustment expenses Policy acquisition costs Salaries and employee benefits Commissions to agents/brokers Other operating expenses Total Expenses Income Before Taxes Income Tax Expense Net Income $ PER SHARE DATA: Basic Earnings Per Share $ Weighted Average Shares Diluted Earnings Per Share $ Weighted Average Shares See notes to unaudited consolidated financial statements. 3 of 22 UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended Nine Months Ended September 30 September 30 Net Income $ Other changes in comprehensive income, net of tax: Unrealized gains (losses) on securities classified as available-for-sale arising during the period ) ) ) Comprehensive Income $ See notes to unaudited consolidated financial statements. 4 of 22 UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30 Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash from operations Depreciation Bond amortization, net Changes in assets and liabilities Premium, notes and investment income receivable Reinsurance recoverable Deferred policy acquisition costs Other assets Unpaid losses and loss adjustment expenses ) ) Unearned premium ) ) Advance premium and premium deposits Accrued expenses and other liabilities ) ) Income taxes current/deferred ) ) Net Cash Used by Operating Activities ) ) Investing Activities Purchase of fixed maturity investments ) ) Proceeds from maturity of fixed maturity investments Net (increase) in short-term investments ) ) (Additions) to property and equipment ) ) Net Cash Provided by Investing Activities Financing Activities Dividends paid to shareholders - ) Proceeds from issuance of common stock - Repurchase of common stock - ) Net Cash Provided (Used) by Financing Activities ) Net increase in cash Cash at beginning of period Cash at End of Period $ $ Supplemental Cash Flow Information Cash paid during the period for: Interest - - Income taxes $ $ Supplemental Schedule of Non-Cash Investing Activities Acquisition of fixed assets $ - See notes to unaudited consolidated financial statements. 5 of 22 UNICO AMERICAN CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Unico American Corporation is an insurance holding company that underwrites property and casualty insurance through its subsidiary Crusader Insurance Company (Crusader); provides property, casualty, and health insurance through its agency subsidiaries; and provides insurance premium financing and membership association services through its other subsidiaries.Unico American Corporation is referred to herein as the "Company" or "Unico" and such references include both the corporation and its subsidiaries, all of which are wholly owned, unless otherwise indicated.Unico was incorporated under the laws of Nevada in 1969. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Unico American Corporation and its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the three and nine months ended September 30, 2010, are not necessarily indicative of the results that may be expected for the year ending December 31, 2010.Quarterly financial statements should be read in conjunction with the consolidated financial statements and related notes in the Company’s 2009 Annual Report on Form 10-K as filed with the Securities and Exchange Commission. Use of Estimates in the Preparation of the Financial Statements The preparation of financial statements in conformity with GAAP requires the Company to make estimates and assumptions that affect its reported amounts of assets and liabilities and its disclosure of any contingent assets and liabilities at the date of its financial statements, as well as its reported amounts of revenues and expenses during the reporting period.The most significant assumptions in the preparation of these consolidated financial statements relate to losses and loss adjustment expenses.While every effort is made to ensure the integrity of such estimates, actual results may differ. Fair Value of Financial Instruments The Company has used the following methods and assumptions in estimating its fair value disclosures: · Fixed maturities: o Investment securities, excluding long-term certificates of deposit – Fair values are obtained from a national quotation service. o Long-term certificates of deposit – The carrying amounts reported at cost in the balance sheet for these instruments approximate their fair values. · Cash and short-term investments – The carrying amounts reported at cost in the balance sheet approximate their fair values given the short-term nature of these instruments. · Premium and notes receivable – The carrying amounts reported at cost in the balance sheet approximate their fair values given the short-term nature of these instruments. 6 of 22 NOTE 2 – EMPLOYEE BENEFITS In the quarter ended March 31, 2010, the Company recorded an adjustment to correct an error that originated in the fourth quarter of 2009.The effect of the adjustment on the nine months ended September 30, 2010, was a reduction to salaries and employee benefit expenses of approximately $249,000 and an increase to net income of approximately $164,000.The correction was the result of a decision made in March 2010 to reduce the Company’s annual contribution to the employee profit sharing plan for the plan year ending March 31, 2010.Had this accrual adjustment been properly reflected in the fourth quarter of 2009, total stockholders’ equity as of December 31, 2009, and net income for the year ended December 31, 2009 would have increased approximately $164,000.The Company made an assessment of the materiality of this item on the Company’s historical consolidated financial statements in accordance with SAB No. 99, “Materiality,” and concluded that the error was immaterial to all periods. The salaries and employee benefits reflected in the Consolidated Statements of Operations for the nine months ended September 30, 2010 is different than the incurred expense as shown in the following table: Nine Months Ended MonthsEnded Year Ended September 30 December 31 Salaries and employee benefits incurred $ $ $ Adjustment to profit sharing plan contribution ) - Salaries and benefits per Consolidated Statements of Operations $ $ $ NOTE 3 - REPURCHASE OF COMMON STOCK – EFFECTS ON STOCKHOLDERS’ EQUITY On December19, 2008, the Board of Directors authorized a stock repurchase program to acquire from time to time up to an aggregate of 500,000 shares of the Company’s common stock.This program has no expiration date and may be terminated by the Board of Directors at any time.As of September 30, 2010, the Company had remaining authority under the 2008 program to repurchase up to an aggregate of 247,356 shares of its common stock.The 2008 program is the only program under which there is authority to repurchase shares of the Company’s common stock.The Company has retired all stock repurchased. NOTE 4 - EARNINGS PER SHARE The following table represents the reconciliation of the numerators and denominators of the Company's basic earnings per share and diluted earnings per share computations reported on the Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009: Three Months Ended Nine Months Ended September 30 September 30 Basic Earnings Per Share Net income numerator $ Weighted average shares outstanding denominator Basic Earnings Per Share $ Diluted Earnings per Share Net income numerator $ Weighted average shares outstanding Effect of dilutive securities Diluted shares outstanding denominator Diluted Earnings Per Share $ 7 of 22 NOTE 5 - RECENTLY ISSUED ACCOUNTING STANDARDS Accounting Guidance Adopted In January 2010, the FASB issued a new standard related to fair value measurements and disclosures, which amends the earlier FASB standard to add new requirements for disclosures about transfers into and out of Levels 1 and 2 and to separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements.The new standard also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure the fair value.The Company adopted the new accounting standard which became effective for the interim reporting period ended March 31, 2010, except for the requirement to provide the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The adoption of the new standard did not have a material impact on the Company’s consolidated financial statements. Accounting Guidance Not Yet Adopted In October 2010, the FASB issued ASU 2010-26, “Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts” (ASC 944). The new standard modifies the types of policy acquisition costs that can be capitalized and are eligible for deferral. Specifically, the new guidance limits deferrable costs to those that are incremental direct costs of contract acquisition and certain costs related to acquisition activities performed by the insurer, such as underwriting, policy issuance and processing, inspection costs and broker commissions. The ASU defines incremental direct costs as those costs that result directly from and were essential to the contract acquisition and would not have been incurred absent the acquisition. Accordingly, under the new guidance, deferrable acquisition costs are limited to costs related to successful contract acquisitions. Acquisition costs that are not eligible for deferral are to be charged to expense in the period incurred. The new guidance is effective for interim periods and annual fiscal years beginning after December15, 2011, and may be applied prospectively or retrospectively. The Company is currently in the process of evaluating the impact of the new standard on the Company’s consolidated financial statements. There have been no other accounting standards issued during 2010 that are expected to have a material impact on the Company’s consolidated financial statements. NOTE 6 - ACCOUNTING FOR INCOME TAXES The Company and its wholly owned subsidiaries file consolidated federal and state income tax returns.Pursuant to the tax allocation agreement, two of the Company’s subsidiaries, Crusader and American Acceptance Corporation are allocated taxes, or tax credits in the case of losses, at current corporate rates based on their own taxable income or loss.The Company is subject to examination by U.S. federal income tax authorities for years 2007 through 2009 and California state income tax authorities for years 2005 through 2009.There are no ongoing examinations of income tax returns by federal or state tax authorities. ASC 740, “Income Taxes,” which became effective January 1, 2007, prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.It also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.Since adoption of ASC 740 and as of September 30, 2010, the Company had no unrecognized tax benefits and no additional liabilities or reduction in deferred tax asset.In addition, the Company had not accrued interest and penalties related to unrecognized tax benefits.However, if interest and penalties would need to be accrued related to unrecognized tax benefits, such amounts would be recognized as a component of federal income tax expense. The income tax expense reflected in the consolidated statements of operations is different than the expected expense as shown in the following table: Three Months Ended September 30 Nine Months Ended September 30 Income tax expense incurred $ Deferred income tax adjustment ) - ) - Income tax expense per consolidated statements of operations $ 8 of 22 In the quarter ended September 30, 2010, the Company recorded an adjustment to its deferred income tax liability to correct an error in recording the decrease in the percentage of undistributed dividends of its insurance company subsidiary that is subject to California franchise tax. The effect of this adjustment reduced the Company’s deferred tax liability and corresponding income tax expense by approximately $143,000 in the current quarter. Had this adjustment to the percentage of undistributed earnings subject to California franchise tax been properly reflected in 2008, total stockholders’ equity as of December 31, 2008, and net income for the year ended December 31, 2008, would have increased approximately $129,000.Had this adjustment to the percentage of undistributed earnings subject to California franchise tax been properly reflected in 2009, total stockholders’ equity as of December 31, 2009, would have increased by approximately $143,000, and net income for the year ended December 31, 2009, would have increased approximately $14,000.The Company made an assessment of the materiality of this item on the Company’s historical financial statements in accordance with SAB No. 99, “Materiality,” and concluded that the error was immaterial to all periods. NOTE 7 - SEGMENT REPORTING ASC 280, “Segment Reporting,” establishes standards for the way information about operating segments are reported in financial statements.The Company has identified its insurance company operation as its primary reporting segment.Revenues from this segment comprised 87% of consolidated revenues for the threeand nine months ended September 30, 2010, compared to 87% of consolidated revenues for the three months and 86% for the nine months ended September 30, 2009, respectively.The Company’s remaining operations constitute a variety of specialty insurance services, each with unique characteristics and individually insignificant to consolidated revenues. Revenues, income before income taxes, and assets by segment are as follows: Three Months Ended Nine Months Ended September 30 September 30 Revenues Insurance company operation $ Other insurance operations Intersegment eliminations (1) Total other insurance operations Total revenues $ Income Before Income Taxes Insurance company operation $ Other insurance operations ) Total income before income taxes $ As of September 30 December 31 Assets Insurance company operation $ $ Intersegment eliminations (2) ) ) Total insurance company operation Other insurance operations Total Assets $ $ Intersegment revenue eliminations reflect commission paid by Crusader to Unifax Insurance Systems, Inc., (Unifax) a wholly owned subsidiary of the Company. Intersegment asset eliminations reflect the elimination of Crusader receivables and Unifax payables. 9 of 22 NOTE 8 – FAIR VALUE ON INVESTMENTS The estimated carrying values and fair values of the Company’s consolidated financial instruments as of September 30, 2010 and December 31, 2009 were as follows. September 30, 2010 December 31, 2009 Carrying Value Fair Value Carrying Value Fair Value Investments (*) $ * This table excludes short-term investments which are carried at amortized cost in the consolidated balance sheets and approximate their fair values given the short-term nature of these instruments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price).Financial assets and financial liabilities are recorded on the consolidated balance sheets at fair value and are categorized based on the reliability of inputs to the valuation techniques as follows: Level 1 – Financial assets and financial liabilities whose values are based on unadjusted quoted prices in active markets for identical assets. Level 2 – Financial assets and financial liabilities whose values are based on quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in non-active markets; or valuation models whose inputs are observable, directly or indirectly, for substantially the full term of the asset or liability. Level 3 – Financial assets and financial liabilities whose values are based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement.These inputs reflect the Company’s estimates of the assumptions that market participants would use in valuing the financial assets and financial liabilities. The hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs.In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, the level in the fair value hierarchy within which the fair value measurement in its entirety falls has been determined based on the lowest level input that is significant to the fair value measurement in its entirety.The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. The estimated carrying values of the Company’s financial instruments as of September 30, 2010 and December 31, 2009 allocated among the three levels mentioned above were as follows: Level 1 Level 2 Level 3 Total September 30, 2010 Available for sale: Fixed maturities U.S. treasury securities $ $
